UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4314



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KELLY GEORGE STANBACK,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. Samuel G. Wilson, District
Judge. (5:02-cr-30020-SGW)


Submitted:   October 31, 2006             Decided:   November 9, 2006


Before WILKINSON and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John S. Hart, Jr., HART LAW OFFICES, Harrisonburg, Virginia, for
Appellant. John L. Brownlee, United States Attorney, William F.
Gould, Assistant United States Attorney, Charlottesville, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Kelly George Stanback was sentenced to four hundred and

twenty months of imprisonment for one count of conspiracy to

distribute and possess with intent to distribute over fifty grams

of   crack    cocaine,     one    count    of   possession   of    a   firearm   in

furtherance of a drug trafficking crime, and three counts of

distribution of five grams or more of cocaine base.                    We affirmed

his conviction, vacated the sentence, and remanded for further

proceedings consistent with United States v. Booker, 543 U.S. 220

(2005), and United States v. Hughes, 401 F.3d 540, 546 (4th Cir.

2005).       See United States v. Stanback, No. 03-4541 (4th Cir.

July 29, 2005) (unpublished).                On remand, the district court

resentenced     Stanback     to     four    hundred    and   twenty     months   of

imprisonment. Stanback again appeals, arguing that his sentence is

unreasonable.     We affirm.

             After   the    Supreme        Court’s    decision    in   Booker,    a

sentencing court is no longer bound by the range prescribed by the

Sentencing Guidelines.           Hughes, 401 F.3d at 546.        In determining a

sentence post-Booker, however, sentencing courts are still required

to calculate and consider the guideline range prescribed thereby as

well as the factors set forth in 18 U.S.C.A. § 3553(a).                   Id.    If

the sentence imposed is within the properly calculated guideline

range, it is presumptively reasonable. United States v. Green, 436

F.3d 449, 455-56 (4th Cir.), cert. denied, 126 S. Ct. 2309 (2006).


                                       - 2 -
          Here,   the   district     court    appropriately   treated   the

guidelines as advisory and properly calculated and considered the

guideline range as well as the relevant factors under § 3553(a).

Stanback’s   sentence   is   below    the    statutory   maximum   of   life

imprisonment.   Stanback contends that his sentence is unreasonably

long because it is essentially a life sentence considering that his

age at sentencing was thirty-eight and also considering that he had

a minimal criminal history score.            However, his claims are not

adequate to rebut the presumption that the sentence, which was

within the guideline range, is reasonable.         See Green, 436 F.3d at

456-57.   We conclude that the sentence imposed by the district

court is reasonable.

          Accordingly, we affirm Stanback’s sentence.         We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                   AFFIRMED




                                   - 3 -